DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15, 20, 22, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Scheufele, US 2008/0304370 in view of Briswalter, US 2015/0241846.

Scheufele does not explicitly disclose the spring is made of a shape memory alloy.
Briswalter discloses a return spring made from a shape memory alloy [0028].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spring of Scheufele to be made from a shape memory alloy for the advantage of only requiring a limited space between the clutch disk and washer.
Regarding claim 20, Scheufele and Briswalter disclose the vertical clutch device is dimensioned to have in use a ratio between the vertical force Fd and the vertical force Fe comprised between 1.1 and 2.0 (Briswalter [0028] “a force F2 to be exerted against return means 4 having an intensity two times greater than the force F1 exerted by the return means at rest”).

Regarding claim 24, Scheufele and Briswalter disclose the spring includes a central annular part and several tabs starting from said central annular part (Scheufele [0016] “Spring 16 has an annular central segment 17 that surrounds pipe 8, and a certain number of blades 18, for example six, extending from the central segment 17”).
Regarding claim 25, Scheufele and Briswalter disclose thickness of the spring is between 0.05 and 0.4 mm (Briswalter [0023] “flat spring 4, of a thickness E1 of no more than 0.2 mm”).
Regarding claim 27, Scheufele and Briswalter disclose a chronograph mechanism comprising: the vertical clutch device according to claim 15.
Regarding claim 28, Scheufele and Briswalter disclose a watch comprising: the chronograph mechanism according to claim 27.

Claim 16-18, 19, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Scheufele and Briswalter in view of Junod et al, US 2019/0146418.
Regarding claim 16, Scheufele and Briswalter do not explicitly disclose the composition of shape memory alloy used.
Junod discloses a Nickel Titanium based shape memory alloy (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the alloy taught by Junod in the spring of Scheufele and Briswalter for the super elastic properties taught by Junod.
Regarding claim 17, Scheufele, Briswalter and Junod disclose a copper based alloy including Cu between 79.5 and 84%, Al between 12.5 and 14% and Ni between 2.5 and 6% (Junod [0260]) and Cu between 87 and 88%, Al between 11 and 12% and Be between 0.3 and 0.7% (Junod [0259]).
Regarding claim 18, Scheufele, Briswalter and Junod disclose the alloy is a nickel and titanium-based alloy consisting, by weight, of nickel with a percentage comprised between 52.5 and 63% and of titanium with a percentage comprised between 36.5 and 47%, for a total percentage of 100% and a percentage of possible impurities less than or equal to 0.5% (Junod [0120]).
Regarding claim 19, Scheufele, Briswalter and Junod disclose the shape memory alloy (Nitinol) has an austenitic microstructure at room temperature giving the shape memory alloy superelastic properties at said room temperature (Junod [0116]).
Regarding claim 29, Scheufele, Briswalter and Junod disclose a spring made of a shape memory alloy (Briswalter, [0028]), the spring being utilized in a vertical clutch device of a timepiece (Scheufele, Figure 1 and 2) for superelasticity properties of the spring at room temperature (Junod, [0116]).

Allowable Subject Matter
Claims 21, 23 and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments, filed 11/8/21, have been fully considered but they are not persuasive.  Applicant argues that the spring of Briswalter is only operated one time while Scheufele requires repeated operation of the spring.  This argument is not found persuasive because there is nothing stated in the claim that would preclude the use of the Briswalter spring.  Further, the fact that Briswalter uses the spring less frequently does not mean that it is incapable of being used differently.
Applicant further argues that one variant of Briswalter requires a temperature not compatible with the device of Scheufele. First, Examiner points out that this is only one variant of Briswalter, not all variants.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the operating temperature requirements) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is noted that applicant intended to broadly claim the invention without regard to the temperature requirements because of the presence of dependent claims which do recite the argued limitations.  Therefore, this argument is not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON COLLINS whose telephone number is (571)270-3994. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON M COLLINS/           Examiner, Art Unit 2844     


/EDWIN A. LEON/           Primary Examiner, Art Unit 2833